Citation Nr: 1404096	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).

2.  Entitlement to service connection for TB fibers of the left testicle and prostate. 

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for erectile dysfunction (ED), claimed as secondary to prostate cancer.

5.  Entitlement to service connection for cold damage, lower extremities.

6.  Entitlement to service connection for vascular disease, claimed as secondary to cold damage, lower extremities.  





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION


The Veteran had active service from November 1958 to October 1960, and from November 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January and August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for TB, service connection for TB fibers of the left testicle and prostate, service connection for prostate cancer and service connection for ED, claimed as secondary to prostate cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for cold damage, lower extremities.

2.  In December 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for vascular disease, claimed as secondary to cold damage, lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for cold damage, lower extremities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for vascular disease, claimed as secondary to cold damage, lower extremities, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

In December 2013, the Veteran withdrew the issues of entitlement to service connection for cold damage, lower extremities, and entitlement to service connection for vascular disease, claimed as secondary to cold damage, lower extremities.  As a result, there are no remaining allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.  


ORDER

The issue on appeal of entitlement to service connection for cold damage, lower extremities, is dismissed.

The issue on appeal of entitlement to service connection for vascular disease, claimed as secondary to cold damage, lower extremities, is dismissed.


REMAND

The issues of service connection for TB, service connection for TB fibers of the left testicle and prostate, service connection for prostate cancer, and service connection for ED, claimed as secondary to prostate cancer, require additional development. 

In an October 2008 letter, a private consulting physician noted that the Veteran had been treated for prostate cancer and had undergone a left orchiectomy.  The physician stated that the results of biopsies of the Veteran's prostate and left testis demonstrated granulomatous inflammatory changes suspicious for a TB infection.  The Veteran's improvement on anti-TB mediation suggested possible infection with TB.  On examination, the Veteran denied any contacts recently which would have exposed him to TB.  The Veteran did, however, have a history of service in Asia during the Korean War.  TB was endemic in Asia and it was a likely source of the Veteran's exposure. 

Since this evidence raises the possibility that the Veteran's claimed TB, TB fibers of the left testicle and prostate, and prostate cancer are related to active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition, the law requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's claim for ED, claimed as secondary to prostate cancer, is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any TB, TB fibers of the left testicle and prostate, and prostate cancer that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current TB, TB fibers of the left testicle and prostate, or prostate cancer is causally related to the Veteran's active duty, including service in Asia.  

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Then, if and only if, the examiner answers any part of the foregoing question in the affirmative, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's ED was caused or aggravated by the claimed disability or disabilities that the examiner deems related to the Veteran's active duty.  

The examiner is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


